DETAILED ACTION
This Office Action is in response to the Amendment field on 01/06/2021.
Claims 1-8 have been canceled.
Claims 9-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U. S. Patent No. 10,171,498. Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the examined claims contain elements of the patent claims, therefore, the examined claim is anticipated by the patent claim as follows:
Current Application No. 16/210,651
US Patent No. 10,171,498


Independent Claim 9
Independent Claim 1
Independent Claim 16
Independent Claim 6


Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U. S. Patent No. 10,547,640. Although the conflicting 
Current Application No. 16/210,651
US Patent No. 10,547,640


Independent Claim 9
Independent Claim 1
Independent Claim 16
Independent Claim 7


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boday et al. (US Patent Application Publication No. 2013/0179996 A1) listed in IDS dated 12/05/2018 hereinafter Boday in view of Kommerling et al. (US Patent Application Publication No. 2001/0033012 A1) hereinafter Kommerling.
Regarding Claim 9, Boday discloses a method securing a printed circuit board (PCB) (Fig. 3 Circuit 300) comprising: 
detecting an electrical short of PCB (para 0009 and 0027, the shorting on the security card is detected by a data theft prevention function provided with the security 
wherein an electrically conductive material is formed by the first reactant and/or the second reactant (para 0020, microcapsules containing a conductive core material are manufactured. For example, microcapsules are manufactured using an oil-in-water emulsion technique to create a polymeric shell around a conductive material core, para 0026 Conductive materials for incorporation into microcapsules can be chosen from such materials as carbon blacks, carbon nanotubes, and the like, and para 0027, a breach of the polymeric resin and release of the conductive core material of at least one microcapsule, causes shorting on circuitry on the security card), 
programming, in response to detecting the electrical short, a security feature of the PCB to secure the PCB (para 0009 and 0027, The shorting on the security card is detected by a data theft prevention function provided with the security card that causes shutdown of the security card and/or erasing of data of the security card); but does not explicitly disclose a security matrix layer between the first conductive layer and 
Regarding Claim 10, the combination of Boday and Kommerling discloses the method of claim 9, wherein the electrically conductive material formed by the first 
Regarding Claim 11, the combination of Boday and Kommerling discloses the method of claim 9, wherein programming the security feature of the PCB disables functionality of the PCB (Boday, para 0027 and 0042).
Regarding Claim 12, the combination of Boday and Kommerling discloses the method of claim 9, wherein programming the security feature of the PCB causes a fault in functionality of the PCB (Boday, 0027 and 0042).
Regarding Claim 13, the combination of Boday and Kommerling discloses the method of claim 9, wherein the PCB is a motherboard (Boday, para 0009 and 0027).
Regarding Claim 14, the combination of Boday and Kommerling discloses the method of claim 9, wherein the PCB is an adapter card (Boday, para 0009 and 0036).
Regarding Claim 15, the combination of Boday and Kommerling discloses the method of claim 9, wherein the PCB is a daughter card (Boday, para 0038).
Regarding Claim 16, Boday discloses a method securing a computer (Fig. 3 Circuit 300) comprising: 
detecting an electrical short of PCB (para 0009 and 0027, The shorting on the security card is detected by a data theft prevention function provided with the security card), a security matrix layer (Fig. 4, element 302) comprising first microcapsules that include therein a first reactant and second microcapsules that include therein a 
wherein an electrically conductive material is formed by the first reactant and/or the second reactant (para 0020, microcapsules containing a conductive core material are manufactured. For example, microcapsules are manufactured using an oil-in-water emulsion technique to create a polymeric shell around a conductive material core, para 0026 Conductive materials for incorporation into microcapsules can be chosen from such materials as carbon blacks, carbon nanotubes, and the like, and para 0027, a breach of the polymeric resin and release of the conductive core material of at least one microcapsule, causes shorting on circuitry on the security card), 
programming, in response to detecting the electrical short, a security feature of the PCB to secure the PCB (para 0009 and 0027, The shorting on the security card is detected by a data theft prevention function provided with the security card that causes shutdown of the security card and/or erasing of data of the security card);
erasing protected data stored within the computer, in response to the computer sensing that the security feature of the PCB has been programmed (para 0027, erasing of data of the security card); but does not explicitly disclose a security matrix layer 
Regarding Claim 17, the combination of Boday and Kommerling discloses the method of claim 16, wherein the electrically conductive material formed by the first 
Regarding Claim 18, the combination of Boday and Kommerling discloses the method of claim 16, wherein one or more subsequent functions of the computer are disabled, in response to the computer sensing that the security feature of the PCB has been programmed (Kommerling, para 00026 and 0066).
Regarding Claim 19, the combination of Boday and Kommerling discloses the method of claim 16, wherein subsequent functionally of a processor of the computer is disabled, in response to the computer sensing that the security feature of the PCB has been programmed (Kommerling, para 0066).
Regarding Claim 20, the combination of Boday and Kommerling discloses the method of claim 16, wherein the protected data stored within the computer is erased from one or more hard drives of the computer (Kommerling, para 0081 and 0203).
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.
On page 7 of Remarks, Applicant appears to argue that “The Applicant respectfully submits that Boday and Kommerling do not teach or suggest the following claim requirements: an electrically conductive material is formed by the first reactant chemically reacting with the second reactant”

On page 11 of Remarks, In response to applicant's argument that “the combination of Kommerling with Boday is improper”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	For at least the above reasons, the 103 rejection of claims 9-20 is sustained.
	The Double Patenting rejection is also sustained because the Applicant requests that this rejection of claims 9-20 one the ground of non-statutory double patenting be held in abeyance until upon when no other claim rejections are present.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAOTRAN N. TO
Primary Examiner
Art Unit 2435



	/BAOTRAN N TO/           Primary Examiner, Art Unit 2435